DETAILED ACTION
This is a response to the Amendment to Application # 15/632,467 filed on May 9, 2022 in which claims 1, 10, and 15 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-5, 7, 8, and 10-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1 and 10:
The prior art discloses a variety of systems and method for replacing text based on a target audience. Additionally, the prior art discloses determining the grammatical accuracy of synonym and removing those synonyms that would be grammatically incorrect. Further, the prior art discloses determining a frequency of use of a term. Moreover, the prior art discloses ranking a list of words and displaying the ranked list of terms.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1 and 10 are allowable.

Claims 2-5, 7, 8, and 11-14:
	The claims are dependent upon Claims 1 and 10, respectively, and are thus allowable.

Claim 15:
The prior art discloses a variety of systems and method for replacing text based on a target audience. Additionally, the prior art discloses determining the grammatical accuracy of synonym and removing those synonyms that would be grammatically incorrect. Further, the prior art discloses determining a frequency of use of a term. Moreover, the prior art discloses ranking a list of words and displaying the ranked list of terms. Likewise, the prior art discloses determining a popularity of a term.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claim 15 are allowable.

Claims 16-20:
	The claims are dependent upon Claim 15, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Bhatt et al., US Publication 2014/0108924, System and method for replacing words based on an intended target audience.
Brav et al., US Publication 2015/0310079, System and method for replacing words based on an intended target audience.
Kawakami et al., US Publication 2014/0372879, System and method for replacing words based on an intended target audience.
Haley, US Publication 2016/0246946, System and method for replacing words based on an intended target audience.
Laursen, US Publication 2019/0361962, System and method for replacing words based on an intended target audience. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176